Title: To Benjamin Franklin from Anne-Louise Boivin d’Hardancourt Brillon de Jouy, 5 [June] 1781
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce 5 a la thuillerie [i.e., June 5, 1781]
Je suis dans un beau pays, je suis avéc un bonne maman qui m’aime tendrement, que j’aime de mesme; on me feste, on me soigne, on me chérit, on me gaste; éh bien mon bon papa mon Coeur n’est pas Content, il pense que demain ce sera mércredi, et qu’ensuitte arriverons succéssivement deux samedi et un autre mércredi qu’il faudra passer sans vous voir, point de noéls, point d’échécs, point de thé, point de papa; et l’on vante la sensibillité, elle fais tant et tant de mal— oui, mais elle fais tant et tant de bien— sans elle auroisje Connu le prix de la tendrésse de mon aimable papa, auroisje été capable d’y répondre— Souffrons et aimons puisqu’on ne peut aimer sans souffrir; supportons l’ennui de l’absence en songeant au plaisir que nous aurons de nous retrouvér: je m’occupe de vous, j’en parle, je lis un ouvrage qui me paroist assés médiocre, mais que je continue en songeant que quelques histoires que j’y rencontre et qui sont parfois plaisantes pourront augmenter votre receuil et vous amusér a notre premiére entrevuë: loin de ceux que mon áme a choisie, auqu’el elle rend un culte habituél, ce qu’on appélle plaisirs a la ville me contrarie et m’étourdit; a la Campagne la nature invitte a resvér, les distractions qu’elle offre sont paisibles, je contemple un beau ciél en pensant que mes amis peuvent en jouirs au mesme moment, si je me repose sur un gason, j’y chérche ou j’y regrétte ceux que j’aime; enfin tout y réspire un air de libérté fait pour compléttér le bonheur, ou pour entretenir une mélancolie douce qui a toujours son prix pour un éstre Vraiment sensible; C’est dans cet état de mélancolie que je passe mes jours ici, en attendant le lundi 18 ou j’irai rejoindre mes bons amis; alors, alors—ils ne seront point étonnés de me voir regrettér ma mére que j’aurai quittée; puisqu’ils sçavent puisqu’ils ne peuvent doutter qu’auprés d’une mére si tendre je pense a eux a tous les instans de ma vie:
Maman, mon frére, mes enfants me chargent de tendrésse respéctueuses pour vous mon cher papa, nous y joignons tous un pacquét d’amitiés a l’addrésse de monsieur votre fils:
Comme loin de vous je pense a vos plaisirs, je vous donne ma procuration pour embrassér jusqu’a mon retour de ma part toutes les fois que vous les vérrés, mes deux voisines le veillard, et ma jolie voisine Caillot:
 
Addressed: A Monsieur / Monsieur Franklin / a Passy
